OPINION — AG — ** COUNTY CLERK — APPOINTMENT — SPECIAL COURT TOWNS ** THE PROVISIONS OF 20 Ohio St. 633 [20-633], WHICH AUTHORIZED THE COUNTY JUDGE OF WAGONER COUNTY TO APPOINT A CLERK OF THE COUNTY COURT AT COWETA, ALTHOUGH NEVER SPECIFICALLY REPEALED BY STATUTE, HAVE BEEN SUPERSEDED AND, BY NECESSARY IMPLICATION, REPEALED BY SUBSEQUENT LEGISLATION IN CONFLICT THEREWITH, AND ARE NO LONGER IN EFFECT OR FORCE. (APPOINTMENT) CITE: 19 Ohio St. 180.48 [19-180.48], 19 Ohio St. 221 [19-221], 20 Ohio St. 631 [20-631] 20 Ohio St. 633 [20-633] (JAMES C. HARKIN)